Citation Nr: 1626884	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  05-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.

2.  Entitlement to service connection for hyperglycemia (claimed as type II diabetes mellitus).

3.  Entitlement to service connection for hepatitis B and C.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for postoperative residuals of lumbar disc disease.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey.

In a November 2010 decision, the Board determined that the Veteran's original request for a Board hearing had been withdrawn, reopened the psychiatric disorder claim, and remanded the claims as stated above for further development.  The case was then returned to the Board for appellate review.  The Board subsequently remanded the case in December 2013 to schedule the Veteran for a hearing based on a new request the month prior.

A hearing was held before a hearing officer at the RO in March 2008, and the requested videoconference hearing was held before the undersigned Veterans Law Judge in March 2016.  Transcripts of both hearings are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records already considered by the RO.
The claims other than service connection for hyperglycemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wanted to withdraw the appeal as to the issue of entitlement to service connection for hyperglycemia (claimed as type II diabetes mellitus)


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for hyperglycemia (claimed as type II diabetes mellitus) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2015).  In this case, the Veteran withdrew the issue of entitlement to service connection for hyperglycemia (claimed as type II diabetes mellitus) immediately prior to the March 2016 hearing, as confirmed by his representative on the record.  See Bd. Hrg. Tr. at 2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review this issue, and it is dismissed.

ORDER

The appeal as to the issue of entitlement to service connection for hyperglycemia (claimed as type II diabetes mellitus) is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, the record suggests that the Veteran submitted additional evidence with a waiver of the RO's initial consideration at the time of the March 2016 Board hearing; however, the claims file does not contain that evidence.

While the case is on remand, the Veteran will have another opportunity to submit or request that VA attempt to obtain any additional non-VA treatment records.

Regarding the psychiatric disorder claim, the Veteran has been provided multiple VA examinations, including November 2002 and April 2004 examinations during the course of the current claim.  The Veteran's complete service personnel records have since been associated with the claims file.  The Board instructed the RO to schedule the Veteran for another VA examination in the November 2010 remand; however, the record shows that the Veteran failed to appear for the scheduled mental health examination.  See October 2012 printout.  Given the Veteran's various psychiatric disorder diagnoses, his more recent history of appearing for other VA examinations, and indication during the Board hearing that he would be willing to appear for any examination for his appellate claims, the Board finds that he should be afforded another opportunity to attend a VA examination.

Regarding the hepatitis B and C claim, an August 1999 VA treatment record shows that the Veteran had hepatitis C that was most likely secondary to past intravenous (IV) heroin use, but the record did not address hepatitis B.  The November 2002 VA examiner diagnosed him with hepatitis C, but did not provide an etiology opinion.  The Veteran has been given post-service diagnoses of hepatitis B and C, with current VA treatment records showing a medical history of chronic hepatitis C.  See, e.g., November 1999 VA treatment record and March 2008 VA problem list.  The Veteran has also reported various risk factors throughout the course of his claim.  Based on the foregoing, an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any evidence submitted by the Veteran and his representative on the day of the March 2016 Board hearing with the claims file.  If the search for such records has negative results, the AOJ should contact the Veteran and his representative and afford them an opportunity to resubmit the evidence.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders, hepatitis B and C, and lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.  

3.  The AOJ should review the claims file and take any appropriate, additional steps to attempt to verify the Veteran's claimed in-service events, as discussed most recently at the March 2016 Board hearing.

All attempts and responses should be documented in the claims file.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he developed a psychiatric disorder as a result of various circumstances during his military service.  See, e.g., March 2008 RO Hrg. Tr.; March 2016 Bd. Hrg. Tr.

The Veteran's service personnel records show that he arrived in Okinawa in January 1970 and returned to the United States in July 1970, the month he was discharged from service.  He requested to be deferred from assignment to Vietnam in January 1970, and a March 1970 notification letter shows that he was not to be assigned to unit location in the Republic of Vietnam (RVN) prior to September 1970.  A February 1970 service personnel record shows that he was transferred to the Marine Barracks, Naval Air Station, Atsugi (Japan).  A 1980 Naval Discharge Review Board decisional document shows a determination that the record did not substantiate the Veteran's claim of service in Vietnam and also notes a history of non-judicial punishments and a summary court martial.  The service personnel records also include the March 1970 summary court martial, as well as a May 1970 fitness for duty examination and officer statements.  See February 2004 and August 2011 VBMS entries.

The post-service evidence shows that the Veteran has a history of mental health treatment and evaluations.  See, e.g., Jersey City Medical Center private treatment records (July 1993 VBMS entry); Social Security Administration (SSA) records (February 2003 VBMS entry); October 2009 VA mental health note (including reported pre-service and post-service family history); October 1984, January 1994, September 1998, November 2002, and April 2004 VA examination reports.  He has reported during the course of the current claim that he first sought mental health treatment several years after service.  See, e.g., March 2016 Bd. Hrg. Tr.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders present during the appeal period (beginning around March 2002).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record.

For each diagnosis identified other than PTSD or a personality disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein. 

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor and the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hepatitis B and C that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he contracted hepatitis C during service as a result of various circumstances during his military service, including from vaccination shots (air guns), sexual contact, and swimming in unsanitary waters (described as a cesspool).  See, e.g., May 2002 written statement; March 2008 RO Hrg. Tr.; March 2016 Bd. Hrg. Tr.

The post-service evidence shows that the Veteran had elevated SGPT and SGOT levels on an October 1984 VA examination and a July 1993 private examination.  The Veteran has been given post-service diagnoses of hepatitis B and C, with current VA treatment records showing a medical history of chronic hepatitis C.  See, e.g., November 1999 VA treatment record and March 2008 VA problem list.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hepatitis B or C manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

In providing this opinion, the examiner should discuss any in-service and non-service risk factors as reported by the Veteran or otherwise observed in the claims file.  See, e.g., November 1989 Jersey City Medical Center private treatment record and January 1994 VA examination report (Veteran reported history of shooting drugs/heroin use before entering the military); December 1997 SSA evaluation (noting history of Veteran's drug use); VA treatment records from August 1999 (noting hepatitis C most likely secondary to past intravenous heroin use) and November 1999 (noting history of snorting cocaine); May 2002 written statement, March 2008 RO Hrg. Tr., and March 2016 Bd. Hrg. Tr. (Veteran's reported exposures).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing an additional VA examination or obtaining another VA medical opinion if needed for the § 1151 claim.

7.  After completing the above actions, the case should be readjudicated by the AOJ.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


